Citation Nr: 1641770	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a prostate condition to include prostate cancer or benign prostate hypertrophy.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York in July 2010, January 2016, and March 2016.

The Board notes that the Veteran submitted notices of disagreements in March 2016 and April 2016 as to the following issues: entitlement to a disability rating in excess of 30 percent for residuals of cancers of the larynx; entitlement to a disability rating in excess of 20 percent for diabetes mellitus; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities; and the propriety of the severance of service connection for erectile dysfunction.  

Although a statement of the case has not yet been issued addressing the above issues, the Board's electronic appeals tracking system reflects that the RO has acknowledged the notices of disagreement, and is processing the matters for the issuance of a statement of the case.  Inasmuch as the record reflects that the RO is actively processing the referenced notices of disagreements, the Board will not at this time assume jurisdiction over the matters.  Compare Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for a prostate condition to include prostate cancer or benign prostate hypertrophy.  On his August 2014 VA Form 9, the Veteran requested a personal hearing before the Board.  A review of the record indicates that the Veteran has not been provided a personal hearing.  Therefore, this matter must be remanded in order to provide a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) on the issue of entitlement to service connection for prostate disability.  The Veteran and his representative should be advised of the time, date and location of the hearing.

Thereafter, return the case to the Board, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

